Per Curiam.
This was a contest over the right to purchase certain tide lands. Appellants claim the right to purchase as the owners of valuable improvements, and the respondents are the owners of the uplands.
The lower court, in finding for.respondents, found that the appellants’ applications had not been filed in time, and it is insisted that this was error. But, independent of his question, the judgment was right because appellants utterly failed to show that they had any such improvements as would entitle them to purchase. The improvements consisted of two or three small shacks or buildings used as temporary residences, and in one of such buildings a small quantity of goods had been stored for a time. This was not a use for “ commerce, trade or business ” such as is contemplated by the statute.
Affirmed.